DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/25/2020 has been entered. Claims 1 and 7-9 have been amended. Claims 10-11 have been added. Claims 1-11 are pending in the application. 

Response to Arguments
Applicant's arguments filed 02/25/2021, have been fully considered and entered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument:
Maurer discloses a technique to determine whether a function for protecting a pedestrian should be activated or not based on whether the vehicle causes harm to the pedestrian. For example, Maurer can determine a possible trajectory of the pedestrian on a roadway, in order to determine the possibility of the collision of the pedestrian with the vehicle. Maurer is not concerned with the possibility that one of the pedestrians will cause harm to another of the detected pedestrians or to oneself. 
On the other hand, the present application is directed to detecting behaviors that a person 2b among a plurality of persons 2, which are detected by the vehicle-mounted camera, causes harm to another person 2a among the plurality of persons detected by the vehicle-mounted camera, or to oneself (e.g., wobbly movements by the person may cause the person to fall down). 

For at least the foregoing reasons, Maurer fails to anticipate claim 1. Moreover, there is no rationale for a person of ordinary skill in the art to modify Maurer to render claim 1 obvious.
Reply:
Examiner respectfully disagrees.
Examination is under the broadest reasonable interpretation of the claim language. As the applicant explained the person “pedestrian” might cause harm to himself by wobbly movement/falling; or running/suddenly crossing the road, etc. This second scenarios can still be rejected by Maurer (anticipated).
Other scenarios about person “pedestrian” behavior analysis (running, fighting and riot) can still be implemented by modifying Maurer, to serve the same objective of Maurer (pedestrian safety). In other words, given that some of these scenario might increases the risk of pedestrian accident by the vehicle, it is obvious to include them on Maurer.
Surveillance application and behavioral analysis, on the basis of which it is a routine use or replacement of an application scenario to apply it in an on-board vehicle camera to achieve behavioral surveillance, is obvious to one with ordinary skills in the art. In other words, it is obvious to uses the system proposed by Maurer (Surveillance from vehicle) for general pedestrian surveillance and behavior analysis to enhance pedestrian safety.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Please note: To help advance the persecution, the examiner presented 102/103 rejection for the alternative options of claim 1.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAURER et al. (US 20150206001 A1) hereinafter MAURER.
Regarding claim 1,
MAURER teaches a behavior monitoring device (a method and a device for classifying a behavior of a pedestrian when crossing a roadway of a vehicle [0004]), comprising a controller configured to detect a behavior of a person included in a vehicle-mounted camera image (Sensor 120 is configured to detect pedestrian 115 as well as surroundings of pedestrian 115.  Control unit 130 is configured to receive a sensor signal representing the surroundings and pedestrian 115 from sensor 120 [0044]), wherein: 
(detect pedestrian 115 as well as surroundings of pedestrian 115 [0044]; For example, the surroundings information may represent an obstacle, an open area or other objects such as an additional pedestrian [0010]);
the controller detects attribute information of each of the detected persons (a possible line of sight between vehicle 100 and pedestrian 115 … a time span t of the possible line of sight [0053]; positive or negative acceleration [0066]; size of pedestrian [0068]; viewing / moving direction [0072]) and correlation information indicating a correlation between the detected persons (There may be a correlation between the pedestrian and the surroundings information.  A correlation may be understood to mean a spatial, temporal or spatiotemporal relationship which may be expressed by a corresponding physical variable.  A physical variable may, for example, be understood to mean a measured value of a velocity, an acceleration, a distance or a time period [0010]; ascertain a physical variable of a correlation between the surroundings and pedestrian 115 using the sensor signal [0044]);
the controller evaluates a behavior of each of the detected persons based on the attribute information (in addition, the behavior of pedestrian 115 may be classified as a function of time span t [0053]) and the correlation information (A possible behavior of pedestrian 115 may be inferred as a function of a value of distance d [0052]); wherein the behavior is evaluated to be abnormal behavior when one person among the detected persons (i) causes harm to another person among the detected persons or (ii) causes harm to oneself (detected if a person suddenly stops or is running, etc., a behavior that is causing harm to oneself, by detecting a possible movement pattern of pedestrian 115 when crossing roadway 110 as a function of velocity v [0050]); and 
the controller outputs a result of the evaluation ([0044]-[0047]).  

Regarding claim 2,
MAURER teaches all the features of claim 1, as outlined above.
MAURER further teaches the controller further specifies at least one of a timing when the vehicle-mounted camera image from which the persons are detected is captured and a place where the vehicle-mounted camera image is captured (specific places such as a bus stop, a school, or a kindergarten [0070]; Crosswalks, traffic lights or traffic signs [0071]; and 
the controller evaluates the behavior of each of the detected persons further based on at least one of the timing when the vehicle-mounted camera image is captured and the place where the vehicle-mounted camera image is captured (increase the probability of the state "pedestrian 115 crosses roadway 110" [0071]).  

Regarding claim 3,
MAURER teaches all the features of claim 1, as outlined above.
MAURER further teaches controller outputs, as the result of the evaluation, a level of a risk to which the detected person is exposed (By determining at least one possible trajectory of the pedestrian, a possible collision of the pedestrian with the vehicle may be detected early on [0018]; the probability of the states "crosses the roadway 110," "has missed ego vehicle 100," or "does not behave cooperatively" [0070][0071]).  

Regarding claim 4,
MAURER teaches all the features of claim 1, as outlined above.
MAURER further teaches the controller acquires a first-timing image captured at a first timing and a second-timing image captured at a second timing from the vehicle-mounted camera image (grayscale values of a video image [0060]); and the controller specifies a first person detected from (features are extracted which are used to classify the behavior of pedestrian 115.  Possible classes of pedestrian behavior are, for example: "pedestrian 115 stops" as opposed to "pedestrian 115 crosses roadway 110," "pedestrian 115 changes his/her direction of movement" as opposed to "pedestrian 115 maintains his/her direction of movement,". … [0061] positive or negative acceleration [0066]).

Regarding claim 5,
MAURER teaches all the features of claim 1, as outlined above.
MAURER further teaches the controller detects a level of a risk to which the first person is exposed based on a difference between attribute information of the first person at the first timing and attribute information of the first person at the second timing (Using the mentioned methods, several features may be merged.  In this way, a robust estimate of the pedestrian behavior may be achieved… Based on the detected pedestrian behavior, a suitable prediction may be carried out subsequently.  For example, such a context-dependent prediction of pedestrian 115 may be used for activating an active pedestrian protection system 105 [0062][0063]).
Regarding claims 8 “system” and 9 “method” are rejected under the same reasoning as claim 1 “device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
1-11 are rejected under 35 U.S.C. 103 as being obvious over MAURER et al. (US 20150206001 A1) hereinafter MAURER in view of ZHIJIAN et al. (CN 108062349 A), hereinafter ZHIJIAN.
Regarding claim 1,
MAURER teaches a behavior monitoring device (a method and a device for classifying a behavior of a pedestrian when crossing a roadway of a vehicle [0004]), comprising a controller configured to detect a behavior of a person included in a vehicle-mounted camera image (Sensor 120 is configured to detect pedestrian 115 as well as surroundings of pedestrian 115.  Control unit 130 is configured to receive a sensor signal representing the surroundings and pedestrian 115 from sensor 120 [0044]), wherein: 
the controller detects a plurality of persons from the vehicle-mounted camera image (detect pedestrian 115 as well as surroundings of pedestrian 115 [0044]; For example, the surroundings information may represent an obstacle, an open area or other objects such as an additional pedestrian [0010]);
the controller detects attribute information of each of the detected persons (a possible line of sight between vehicle 100 and pedestrian 115 … a time span t of the possible line of sight [0053]; positive or negative acceleration [0066]; size of pedestrian [0068]; viewing / moving direction [0072]) and correlation information indicating a correlation between the detected persons (There may be a correlation between the pedestrian and the surroundings information.  A correlation may be understood to mean a spatial, temporal or spatiotemporal relationship which may be expressed by a corresponding physical variable.  A physical variable may, for example, be understood to mean a measured value of a velocity, an acceleration, a distance or a time period [0010]; ascertain a physical variable of a correlation between the surroundings and pedestrian 115 using the sensor signal [0044]);
 (in addition, the behavior of pedestrian 115 may be classified as a function of time span t [0053]) and the correlation information (A possible behavior of pedestrian 115 may be inferred as a function of a value of distance d [0052]); wherein the behavior is evaluated to be abnormal behavior when one person among the detected persons (i) causes harm to another person among the detected persons or (ii) causes harm to oneself (detected if a person suddenly stops or is running, etc., a behavior that is causing harm to oneself, by detecting a possible movement pattern of pedestrian 115 when crossing roadway 110 as a function of velocity v [0050]); and 
the controller outputs a result of the evaluation ([0044]-[0047]).  
MAURER did not explicitly teach the behavior is evaluated to be abnormal behavior when one person among the detected persons causes harm to another person among the detected persons.
ZHIJIAN teaches the behavior is evaluated to be abnormal behavior when one person among the detected persons causes harm to another person among the detected persons (Abnormal pedestrian behavior includes running, fighting and riot, P. 9 Lines 370-372, the translated version submitted by the applicant).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of ZHIJIAN to the teachings of MAURER. The motivation for such an addition would be to enhance pedestrian safety (P.1 Lines 27-34, ZHIJIAN the translated version submitted by the applicant).

Regarding claim 2,
The combination of MAURER and ZHIJIAN teaches all the features of claim 1, as outlined above.
MAURER further teaches the controller further specifies at least one of a timing when the vehicle-mounted camera image from which the persons are detected is captured and a place where the (specific places such as a bus stop, a school, or a kindergarten [0070]; Crosswalks, traffic lights or traffic signs [0071]; and 
the controller evaluates the behavior of each of the detected persons further based on at least one of the timing when the vehicle-mounted camera image is captured and the place where the vehicle-mounted camera image is captured (increase the probability of the state "pedestrian 115 crosses roadway 110" [0071]).  

Regarding claim 3,
The combination of MAURER and ZHIJIAN teaches all the features of claim 1, as outlined above.
MAURER further teaches controller outputs, as the result of the evaluation, a level of a risk to which the detected person is exposed (By determining at least one possible trajectory of the pedestrian, a possible collision of the pedestrian with the vehicle may be detected early on [0018]; the probability of the states "crosses the roadway 110," "has missed ego vehicle 100," or "does not behave cooperatively" [0070][0071]).  

Regarding claim 4,
The combination of MAURER and ZHIJIAN teaches all the features of claim 1, as outlined above.
MAURER further teaches the controller acquires a first-timing image captured at a first timing and a second-timing image captured at a second timing from the vehicle-mounted camera image (grayscale values of a video image [0060]); and the controller specifies a first person detected from both of the first-timingTSN201809284US TFN180560-US31image and the second-timing image (features are extracted which are used to classify the behavior of pedestrian 115.  Possible classes of pedestrian behavior are, for example: "pedestrian 115 stops" as opposed to "pedestrian 115 crosses roadway 110," "pedestrian 115 changes his/her direction of movement" as opposed to "pedestrian 115 maintains his/her direction of movement,". … [0061] positive or negative acceleration [0066]).

Regarding claim 5,
The combination of MAURER and ZHIJIAN teaches all the features of claim 1, as outlined above.
MAURER further teaches the controller detects a level of a risk to which the first person is exposed based on a difference between attribute information of the first person at the first timing and attribute information of the first person at the second timing (Using the mentioned methods, several features may be merged.  In this way, a robust estimate of the pedestrian behavior may be achieved… Based on the detected pedestrian behavior, a suitable prediction may be carried out subsequently.  For example, such a context-dependent prediction of pedestrian 115 may be used for activating an active pedestrian protection system 105 [0062][0063]).

Regarding claim 6, is rejected under the same reasoning as claim 5, where it is obvious to one with ordinary skills in the art that evaluating if pedestrian stops/change direction/speed this changes the correlation “distance” to other pedestrian over time (MAURER [0062][0063]). 
In addition, detecting object corresponding to two frames of images, i.e., a first person detected from both the first time image and the second time image, wherein when the target is a pedestrian, abnormal behavior includes, running, fighting, and rioting “determining a running behavior of a target based on a change in the motion of the target in one of two frames of images before and after, i.e., based on a difference between attribute information of the first person at the first time and attribute information of the first person at the second time” (P.3 Lines 102-111;  P. 9 Lines 370-372, the translated version submitted by the applicant).

Regarding claim 7,
The combination of MAURER and ZHIJIAN teaches all the features of claim 1, as outlined above.
MAURER further teaches the controller calculates a behavior evaluation value relating to the behavior of each of the detected persons (The classification of the pedestrian behavior based on the features may, for example, be implemented using hidden Markov models “HMM”, i.e., each hidden condition corresponds to a pedestrian behavior, support vector machines “SVM”, fuzzy logic, or neural networks “NN”.  Using the mentioned methods, several features may be merged.  In this way, a robust estimate of the pedestrian behavior may be achieved [0062]); and the controller determines that the behavior of each of the detected persons is any of an abnormal behavior, normal or safe (Based on the detected pedestrian behavior, a suitable prediction may be carried out subsequently.  For example, such a context-dependent prediction of pedestrian 115 may be used for activating an active pedestrian protection system 105 [0063]). It is obvious to one with ordinary skills in the art to re-evaluate the person “pedestrian” behavior as a risk level over time.  
MAURER did not explicitly teach evaluating person’s behavior level of risk to a nearby person.
ZHIJIAN teaches evaluating person’s behavior level of risk to a nearby person “Abnormal pedestrian behavior includes running, fighting and riot” and specifying risk level (P. 9 Lines 370-372; P.10 Lines 395-401, the translated version submitted by the applicant).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of ZHIJIAN to the teachings of MAURER. The motivation for such an addition would be to enhance pedestrian safety (P.1 Lines 27-34, ZHIJIAN the translated version submitted by the applicant).

Please note: as explained above claims 6 and 7 are obvious over MAURER as single reference by selecting the option “person harming oneself” of claim 1, which will make the second part of claim 7 implied as they further describe the unselected option “person harming another person”.

Regarding claims 8 “system” and 9 “method” are rejected under the same reasoning as claim 1 “device”.

Regarding claim 10,
The combination of MAURER and ZHIJIAN teaches all the features of claim 1, as outlined above.
MAURER further teaches the attribute information includes movement information of the one person among the detected persons (positive or negative acceleration [0066]; moving direction [0072]), and the correlation information includes a distance between the detected persons and an amount of time that the distance has continued between the detected persons (There may be a correlation between the pedestrian and the surroundings information.  A correlation may be understood to mean a spatial, temporal or spatiotemporal relationship which may be expressed by a corresponding physical variable.  A physical variable may, for example, be understood to mean a measured value of a velocity, an acceleration, a distance or a time period [0010]). it is obvious to one with ordinary skills in the art that evaluating if pedestrian stops/change direction/speed this changes the correlation “distance” to other pedestrian over time (MAURER [0062][0063]). 
In addition, detecting object corresponding to two frames of images, i.e., a first person detected from both the first time image and the second time image, wherein when the target is a pedestrian, abnormal behavior includes, running, fighting, and rioting “determining a running behavior of a target based on a change in the motion of the target in one of two frames of images before and after, i.e., based on a difference between attribute information of the first person at the first time and attribute information of the first person at the second time” (P.3 Lines 102-111;  P. 9 Lines 370-372, the translated version submitted by the applicant).

Regarding claim 11,
The combination of MAURER and ZHIJIAN teaches all the features of claim 1, as outlined above.
MAURER further teaches two or more of the detected persons that exist within a predetermined area are determined to be in a group “the pedestrian immediately follows the pedestrian crossing the road or not” [0023][0024], and the attribute information and the correlation information is for each of the detected persons in the group [0010].
In addition, detecting object corresponding to two frames of images, i.e., a first person detected from both the first time image and the second time image, wherein when the target is a pedestrian, abnormal behavior includes, running, fighting, and rioting “determining a running behavior of a target based on a change in the motion of the target in one of two frames of images before and after, i.e., based on a difference between attribute information of the first person at the first time and attribute information of the first person at the second time” (P.3 Lines 102-111;  P. 9 Lines 370-372, the translated version submitted by the applicant).

Please note: as explained above claims 10 and 11 are obvious over MAURER as single reference by selecting the option “person harming oneself” of claim 1, which will makes claim 11 implied/obvious as they further describe the unselected option “person harming another person”.

Please note: Claims 1-11 can be rejected on view of ZHIJIAN in view of MAURER, where Surveillance application and behavioral analysis, on the basis of which it is a routine use or replacement of an application scenario to apply it in an on-board vehicle camera to achieve mobile behavioral surveillance system that is obvious to one with ordinary skills in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419